

STRATOS RENEWABLES CORPORATION
 
CONSENT AND WAIVER AND
 
AMENDMENT TO SECURITY AGREEMENT
 
This Consent and Waiver and Amendment to Security Agreement (the “Amendment”) is
entered into between Stratos Renewables Corporation, a Nevada corporation
(together with its subsidiaries set forth on the signature pages hereto, the
“Company”), I2BF Biodiesel Limited, an exempt business company limited by shares
existing under the laws of the British Virgin Islands (“I2BF”) and Blue Day SC
Ventures, a joint venture of BlueDay Limited, a business company existing under
the laws of the British Virgin Islands and MA Green, a partnership (“Blue Day SC
Ventures” and together with the Company, the “Parties” and each individually a
“Party”) and effective as of November 6, 2009.
 
WITNESSETH:
 
WHEREAS: The Parties entered into a Note and Common Stock Purchase Agreement,
dated as of July 15, 2009 (the “Purchase Agreement”) and a Security Agreement,
dated as of July 15, 2009 (the “Security Agreement”);
 
WHEREAS: The Company wishes to borrow and I2BF wishes to lend to the Company, an
additional sum of $500,000 as of the date of this Amendment (the “Bridge
Financing”);
 
WHEREAS: In connection with the Bridge Financing, the Parties have agreed to
grant their consent with respect to certain matters as required by the Purchase
Agreement and to amend the Security Agreement to provide for the extension of
the existing security interest to the Secured Promissory Note issued to I2BF in
the Bridge Financing (the “New Bridge Note”);
 
WHEREAS: Each term used but not defined herein shall have the meaning ascribed
to such term in the Purchase Agreement.
 
NOW THEREFORE: In consideration of the foregoing and the mutual covenants and
agreements herein contained, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged by the Parties, and
intending to be legally bound hereby, the Parties hereby agree as follows:
 
1.      Consent.  I2BF, Blue Day SC Ventures and each of them agree to and
hereby do consent to the Bridge Financing and (i) for the purposes of Section
5.3(iv) of the Purchase Agreement, to the Company’s incurring indebtedness in
connection therewith and (ii) for the purposes of Section 5.3(v) of the Purchase
Agreement, to the Company’s grant and extension of a security interest in the
assets of the Company and its Subsidiaries as further provided in this
Amendment.
 
2.      Application of the Security Agreement to the Bridge Financing.  The
parties and each of them agree that the Security Agreement shall be and hereby
is amended to provide that the New Bridge Note shall be a “Note” for the
purposes of the Security Agreement such that the security interests granted and
governed by such agreement shall be extended to form security for the New Bridge
Note on a pari passu basis with the other Notes (as defined in the Security
Agreement) in accordance with their relative principal amounts and otherwise in
accordance with the Security Agreement; provided that I2BF agrees to subordinate
its security interests to those granted to Interbank, if any, in connection with
the Interbank Financing on the same terms and conditions as holders of other
secured promissory notes of the Company.

 
 

--------------------------------------------------------------------------------

 
 
3.      Balance Closing.  The parties hereto agree and acknowledge that the
Balance Closing has not occurred as of the date hereof and, as such and in
accordance with Section 2.1(b) of the Purchase Agreement, shall occur or shall
not occur solely at the option of I2BF following the closing of the Interbank
Facility and the satisfaction of the conditions for the Balance Closing set
forth in Section 2.1(b).  In the event that the Balance Closing does occur, all
outstanding principal and interest with respect to the New Bridge Note shall be
applied at I2BF’s option against I2BF’s Balance Closing funding commitment.
 
4.      Amendment.  Except as expressly provided herein, no amendment is made to
the terms of the Purchase Agreement, the Security Agreement or any other
Transaction Documents.  Neither this Amendment nor any term hereof may be
amended, waived, discharged or terminated other than pursuant to a written
instrument executed by all of the Parties.
 
5.      Choice of Law.  This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of California,
as applied to contracts between California residents entered into and to be
performed entirely within the State of California, without regard to the
conflict of laws principles thereof.
 
6.      Entire Agreement.  This Amendment and the Agreement, as amended,
constitute the full and entire understanding and agreement between the Parties
with regard to the subjects hereof.  No party hereto shall be liable or bound to
any other party in any manner with regard to the subjects hereof or thereof by
any warranties, representations or covenants except as specifically set forth
herein.
 
7.      Severability.  If any provision of this Amendment becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void,
portions of such provision, or such provision in its entirety, to the extent
necessary, shall be severed from this Amendment, and such court will replace
such illegal, void or unenforceable provision of this Amendment with a valid and
enforceable provision that will achieve, to the extent possible, the same
economic, business and other purposes of the illegal, void or unenforceable
provision.  The balance of this Amendment shall be enforceable in accordance
with its terms.
 
8.      Titles.  The titles used in this Amendment are used for convenience only
and are not to be considered in construing or interpreting this Amendment.
 
9.      Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be enforceable against the Parties, and all of
which together shall constitute one instrument.
 
10.    Telecopy Execution and Delivery.  A facsimile, telecopy or other
reproduction of this Amendment may be executed by one or more Parties and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen.  Such execution and delivery shall be considered valid, binding and
effective for all purposes.  At the request of any party hereto, all Parties
agree to execute and deliver an original of this Amendment as well as any
facsimile, telecopy or other reproduction hereof.
 
11.    Further Assurances.  Each party hereto agrees to execute and deliver, by
the proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and do all
such other acts and things as may be reasonably necessary to more fully
effectuate this Amendment.
 
[Remainder of Page Intentionally Left Blank]

 
-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Consent
and Waiver and Amendment to Security Agreement as of the date first above
written.
 
COMPANY:
     
STRATOS RENEWABLES CORPORATION
       
/s/ Thomas Snyder
   
Name: Thomas Snyder
   
Title: President and Chief Executive Officer
   

 
GREEN SANDS, INC.
 
I2BF BIODIESEL LIMITED
       
By:
/s/ Valerie A. Broadbent
 
/s/ Ilya A. Golubovich

 
Name:
Valerie A. Broadbent
 
Ilya A. Golubovich, Director



Title:
Corporate Secretary
   



STRATOS DEL PERU SAC
 
BLUE DAY SC VENTURES
   
By: BlueDay Limited
       
By:
/s/ Cesar Alonso
 
By:
/s/ Joseph El-Khouri



Name:
Cesar Alonso
 
Name:
Joseph El-Khouri



Title:
General Manager
 
Title:
Principal Member



ARENA VERDE SAC
           
By:
/s/ Guillermo Freund
   



Name:
Guillermo Freund
 



Title:
General Manager
 



 
 

--------------------------------------------------------------------------------

 
 